Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Objection
          Claims 1-8 are objected to because these claims do not provide necessary steps required by the method claim. Correction is required.
          Apparatus claims 9-10 are objected to because they do not provide a clear pre-amble and are combined with the method of claims 1-8. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “the voltage drop” on line 4 lacks clear antecedent basis.
It is unclear what the “voltage drop” of each transistor is, how the capacitor can be “ added” as a parasitic capacitor and how the parasitic capacitor of each transistor can be “adjusted” since no adjusting means or adding means are recited in this claim. The same is true for claim 9.
In claim 2, it is unclear what the “a respective metal layer of each transistor” is and how the strip can be “arranged” on each transistor and how it is seen on the drawings.
In claim 3,  the recitation “wherein . . . integer” on lines 1-11 is unclear and confusing. For example,  the recitation “the second metal strip” on line 6, “the N parasitic capacitors”  and “the size” on lines 8 and 10 lacks clear antecedent, if “the transistors” and “strip” are additional “transistors” and “strip” or a further recitation of the previously claimed “transistors” on line 3 of claim 1 and “strip” in claim 2,  how the size and gap can be “adjusted” since no adjusting means is recited or how the “first/second metal layer, “nodes” and “metal strips” are read on the preferred embodiment or seen on the drawings. The same is true for claims 6-8 and 11-13.
In claim 4, it is unclear what the grid width direction is and how the size can be “increased/decreased” since no adjusting means is recited. The recitation “the area” on line 3  lacks clear antecedent basis. The same is true for claim 5.

In claim 8, the recitation of the limitation  “wherein . . . N” on lines 1-4 is unclear and confusing. It is unclear what the “N” is, if “M second metal strips” are additional “strips” or a further recitation of the previously claimed “strips” in claim 4. The same is true for claims 7-8, 11, 12 and 13.
In claim 9, it is unclear how the method can be “adopted” on lines 2-3.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claims 1-13 are rejected under 35 USC 102 (a((2) as being anticipated by Carroll et al (US 9,484,973).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claims 1 and 9-10, as the best construed, Carroll et al disclose the circuit as shown on Figures 1-13 comprising:
--a multi-transistor series radiofrequency switch (16 on Figure 4), wherein a capacitor (C1a-C4a or C1b-C4b) is added as a parasitic capacitor between a source and a drain of each of transistors (24-30) connected in series to form the radiofrequency switch, and by adjusting the parasitic capacitor (C1a-C4a or C1b-C4b) of each transistor, the voltage drop uniformity of each transistor is achieved, see the paragraphs 22-26.
Regarding claim 2, wherein the parasitic capacitor is implemented by a metal strip (42, 54) arranged on each transistor and a respective metal layer of each transistor.  
Regarding claim 3, wherein sources and drains of N transistors (24-30) of the radiofrequency switch (16) are connected in sequence to form a series structure comprising N+1 nodes (5 nodes n+); each node (n+) is connected to a first metal strip  (44) on a first metal layer (42)  through a metal and silicon contact hole (32-40), moreover, a second metal layer  (54) is provided with one or more second metal strips(56-64), and the second metal strip (54) is connected to part of the first metal strip (42); the first metal strips, the second metal strips and the N+1 nodes compose N parasitic capacitors; and inherently by adjusting the size and gap of the first metal 
Regarding claim 4, inherently,  wherein the size of the metal strips is increased/decreased in a grid width direction to enlarge/reduce the area of the parasitic capacitor between the metal strips, so that the parasitic capacitor is enlarged/reduced.  
Regarding claim 5, inherently, wherein 3the gap between the metal strips is enlarged/reduced in a grid length direction to enlarge/reduce a gap between capacitor plates, so that the parasitic capacitor is reduced/enlarged.  
Regarding claims 6 and 11, wherein there are M second metal strips (96-100), which are respectively in perpendicular connection with previous M first metal strips on the first metal layer (42), wherein M is a positive integer and not greater than N, see Figure 8.  
Regarding claims 7 and 12, wherein there are M second metal strips (86-90), which are kept in a suspended state; and the second metal strips are distributed in the gaps between the first metal strips in a horizontal direction, and slightly overlap or do not overlap the first metal strips at edges of the metal strips in a vertical direction, see Figure 7.  
Regarding claims 8 and 13, wherein there are M second metal strips, which are connected respectively to M first metal strips in the first metal layer, so that the M second metal strips and N+1-M metal strips in the first metal layer compose interlayer parasitic capacitors, wherein M is a positive integer and not greater than N, see Figure 4.  


Conclusion


      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842